 





Exhibit 10.1

 

UMAMI SUSTAINABLE SEAFOOD INC.

and

BAJA AQUA-FARMS, S.A. DE C.V.,

 

as Borrowers

 



 



 

AMENDMENT NO. 3

 

Dated as of June 25, 2012

 

to

 

CREDIT AGREEMENT

 

Dated as of August 26, 2011

 



 



 

AMERRA CAPITAL MANAGEMENT, LLC,

as Administrative Agent

 

AMENDMENT NO. 3

 

 

 

 

AMENDMENT NO. 3

 

AMENDMENT NO. 3 dated as of June 25, 2012 by and among UMAMI SUSTAINABLE SEAFOOD
INC., a Nevada corporation (the “US Borrower”); BAJA AQUA-FARMS, S.A. DE C.V., a
Mexican corporation (the “Mexican Borrower” and, together with the US Borrower,
the “Borrowers”); and AMERRA CAPITAL MANAGEMENT, LLC, as Administrative Agent
for the Lenders (as hereinafter defined).

 

The Borrowers, the Lenders and the Administrative Agent are parties to a certain
Credit Agreement dated as of August 26, 2011 (as heretofore amended,
supplemented or otherwise modified and in effect on the date hereof, the “Credit
Agreement”), providing, subject to the respective terms and conditions thereof,
for extensions of credit (by making Loans) by the Lenders to the Borrowers; and

 

The Borrowers have requested (i) an increase in the amount of credit available
under the Credit Agreement and (ii) that certain provisions of the Credit
Agreement be modified, and the Lenders have indicated their willingness to
effect such amendments, pursuant to which the parties hereto wish to amend the
Credit Agreement to evidence such changes. Accordingly, the parties hereto
hereby agree as follows:

 

Section 1.          Definitions. Terms defined in the Credit Agreement are used
herein as defined therein.

 

Section 2.          Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:

 

A.          References in the Credit Agreement to “this Agreement” shall be
deemed to be references to the Credit Agreement as amended hereby.

 

B.          The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of April 16,
2012.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of June 25,
2012.

 

“EC Assignment” means an assignment by the Mexican Borrower with respect to its
right, title and interest in and to each Export Contract made in favor of the
Administrative Agent for the benefit of the Lenders, together with the proceeds
thereof, in the form of Exhibit C to Amendment No. 3 or as may otherwise be
satisfactory to the Administrative Agent.

 

AMENDMENT NO. 3

 

 

 

 

“First IE Loan” means the extension of credit made by the Lenders to the
Borrowers under Amendment No. 2 in the original principal amount equal to
$4,000,000.

 

C.          The following definitions in Section 1.01 of the Credit Agreement
are hereby amended to read in their respective entirety as follows:

 

“Applicable Advance Rate” means, at any time, eighty percent (80%) of the
Insured Value of the Eligible Inventory or the Eligible Catch, as the case may
be, and as determined in the sole discretion of the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.05, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments is
$30,000,000.

 

“Commitment Termination Date” means the day falling thirty (30) days prior to
the Maturity Date.

 

“Export Contracts” means, collectively, those purchase or sale contracts between
the purchaser therein described and the Mexican Borrower, pursuant to which the
Mexican Borrower shall agree to supply the Product to such purchaser.

 

“Insured Value” means, at any time with respect to the Eligible Inventory or the
Eligible Catch, as the case may be, the stated value set forth on the insurance
coverage relating thereto as such is then maintained by the Loan Parties, net of
any deductible amounts, co-insurance amounts or other amounts evidencing a claim
deduction.

 

“IE Loan” means, collectively, the extensions of credit made by the Lenders to
the Borrowers under the Credit Agreement, including Amendment No. 3 and the
First IE Loan, in the principal amount equal to the Inter-Harvest Excess as
determined by the Administrative Agent, which outstanding principal amount in
the aggregate shall be no greater than $10,000,000.

 

“Loan” means an extension of credit made by the Lenders to either Borrower
pursuant to this Agreement, including the IE Loan.

 

“Maturity Date” means December 31, 2012.

 

“Maximum IE” means, with respect to any calendar year, (a) $10,000,000 from
April 1 to July 31 thereof, (b) $6,000,000 from August 1 to August 31 thereof,
(c) $3,000,000 from September 1 to September 30 thereof, and (d) $0 from October
1 thereof to March 31 of the immediately succeeding calendar year.

 

AMENDMENT NO. 3  

 

2

 

 

“Total Facility” means, as to all Loans hereunder at any time, the lesser of (a)
$30,000,000 and (b) the Borrowing Base then in effect.

 

D.          Section 2.01 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

Commitment. Subject to the terms and conditions set forth herein, each Lender
severally agrees (i) to make Loans to the Borrowers on or after the date hereof,
but prior to the Commitment Termination Date, in an aggregate principal amount
that will not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment; and (ii) to make the IE Loan to the Borrowers on or after the date
hereof, but prior to July 9, 2012, in an aggregate principal amount of no more
than $10,000,000; provided, however, the aggregate principal amount of the Loans
shall not at any time exceed the Total Facility in effect at such time; and
provided further, that until the covenants set forth in Section 5 (A) and (C) of
Amendment No. 3 have been satisfied, the aggregate amount of the IE Loan
outstanding at any time shall not exceed $6,000,000. Amounts borrowed under this
Section and repaid or prepaid may not be re-borrowed.

 

E.          A new Section 3.13 is hereby added to the Credit Agreement to read
in its entirety as follows:

 

Sunderland Marine Policy. The biomass insurance policy maintained by the
Borrowers with Sunderland Marine Mutual Insurance Company Limited is valid, in
effect and otherwise in good standing, with all premiums, deductibles or
co-insured amounts being paid thereon in a timely fashion, and no endorsements
relating thereto other than those which have been provided to the Administrative
Agent.

 

F.          Section 5.01(d) of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

(1)       within five (5) days after the end of each month of each fiscal year
of the Borrowers, then current Borrowing Base Certificate of the Borrowers, then
current fish reports maintained by the Borrowers, reports as to the Eligible
Inventory or the Eligible Catch, as the case may be, for each of the related
Loan Parties, a schedule as to secured Indebtedness then owed by the Loan
Parties, any written communication with insurance carriers with respect to the
Eligible Inventory or the Eligible Catch, as the case may be, any written
communication with fish insurance brokers and underwriters and a Compliance
Certificate of the Borrowers with respect to such month; (2) on the last
Business Day of each week during the Current Catch Period, then current catch
reports maintained by the Borrowers; and (3) within two (2) days of its filing
thereof by the Borrowers, a copy of each report submitted by the Borrowers to
the Inter-American Tropical Tuna Commission.

 

AMENDMENT NO. 3 

 

3

 

 

G.          Section 5.09 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

The Mexican Borrower will assign to the Administrative Agent for the benefit of
the Lenders from time to time all of its right, title and interest to the Export
Contracts, together with the proceeds thereof, in each case pursuant to an EC
Assignment.

 

H.          A new Section 5.14 is hereby added to the Credit Agreement to read
in its entirety as follows:

 

Additional Collateral Security. The Mexican Borrower and/or its Subsidiaries, as
applicable, shall grant in favor of the Administrative Agent and the Lenders a
first-priority Lien with respect to all licenses, concessions or fishing vessels
of the Mexican Borrower which are not pledged or mortgaged as collateral
security in connection with its Indebtedness owed to Persons other than the
Lenders, each of which pledge or mortgage instrument, as the case may be, shall
constitute a Mexican Security Agreement. For such purposes, the Mexican Borrower
shall cause its Subsidiaries (including, but not limited to, Marpesca) to enter
into any necessary Security Agreements and perform any and all corporate actions
that are required in order to comply with this Section.

 

I.           A new Section 6.09 is hereby added to the Credit Agreement to read
in its entirety as follows:

 

Inventory Allocation. The Borrowers shall not permit at any time the Insured
Value of the Pledged Inventory to exceed $20,000,000 at any single location of
the Borrowers, in accordance with the maximum coverage limitations set forth in
the underlying insurance policies of the Borrowers.

 

J.           Schedule 2.01 of the Credit Agreement is hereby amended to read in
its entirety as set forth on Exhibit B to this Amendment No. 3.

 

Section 3.         Representations and Warranties. Each Borrower represents and
warrants to the Administrative Agent and the Lenders that the representations
and warranties set forth in Article III of the Credit Agreement are true and
complete on the date hereof as if made on and as of the date hereof and as if
each reference in said Article III to “this Agreement” included reference to
this Amendment No. 3.

 

Section 4.         Conditions Precedent. As provided in Section 2 above, the
amendments to the Credit Agreement set forth in said Section 2 shall become
effective, as of the date hereof, upon the satisfaction of the following
conditions precedent:

 

A.         Execution by all Parties. This Amendment No. 3 shall have been
executed and delivered by each of the parties hereto.

 

AMENDMENT NO. 3 

 

4

 

 

B.          Execution by the Borrowers. The Borrowers shall have executed and
delivered to the Administrative Agent a promissory note in the principal amount
of $30,000,000, substantially in the form of Exhibit A to this Amendment No. 3,
which promissory note shall replace any existing Note issued by the Borrowers in
connection with the Credit Agreement.

 

C.          Corporate Action. The Administrative Agent shall have received
evidence of the formalization before a Notary Public of any and all amendments
of the Mexican Security Documents that are required to effect on behalf of the
Administrative Agent any updates to the public registries relating to them so as
to specify that the Indebtedness of the Mexican Borrower under the Credit
Agreement has been increased as set forth in this Amendment No. 3 and that the
collateral described therein shall secure such increase in Indebtedness. This
condition precedent shall also apply to any of the Subsidiaries of the Mexican
Borrower, if applicable, and therefore shall oblige the Mexican Borrower to
cause any of its Subsidiaries to execute any corporate action (or its
equivalent) that is required to be taken approving this Amendment No. 3, the
Credit Agreement as amended hereby and the borrowings by the Borrower under the
Credit Agreement as amended hereby, in each case to the satisfaction of the
Administrative Agent.

 

D.          Valuation. The Administrative Agent shall have received from the
Mexican Borrower documents relating to the licenses, concessions and fishing
vessels on which Liens are to be granted by the Mexican Borrower in connection
herewith, including evidence of clean and marketable title, and appraisal or
valuation reports, and the Administrative Agent shall be satisfied with the form
and content thereof.

 

E.          Insurance. The Administrative Agent shall have received evidence of
the maintenance of all insurance required to be maintained by the Loan Parties
pursuant to the Credit Agreement and evidence that the Administrative Agent (on
behalf of the Lenders) has been named an additional insured or loss payee under
such insurance, and copies of all policies relating to such insurance.

 

F.          Examination and Review. The Administrative Agent shall have
completed to its satisfaction the following: (i) a collateral security and
operational examination of the Borrowers, including a review by its counsel of
the insurance coverage maintained by the Borrowers with respect to the Pledged
Inventory and its operating businesses; (ii) a review of all budgets, economic
models and forecasts, and such other related financial materials provided by the
Borrowers; and (iii) a review of an on-site collateral report prepared by a
consulting firm and independent diver retained by the Administrative Agent (the
cost of which shall be borne by the Borrowers) as to the condition and quantity
of the Pledged Inventory.

 

G.          Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or its counsel may reasonably
request.

 

Section 5.         Additional Affirmative Covenants. The Borrowers shall deliver
to the Administrative Agent the following documents and comply with the
following covenants:

 

AMENDMENT NO. 3 

 

5

 

 

A.         Additional Mexican Security Documents. Within the next ten (10)
Business Days after execution of this Amendment No. 3, the Administrative Agent
shall have received: (i) if applicable, a pledge instrument (or its equivalent)
with respect to all licenses and concessions to be pledged by the Mexican
Borrower in connection herewith, pursuant to which the Mexican Borrower and/or
its Subsidiaries shall grant a first-priority Lien thereon in favor of the
Administrative Agent and the Lenders, which instrument shall constitute a
Mexican Security Agreement, along with evidence satisfactory to the
Administrative Agent that is has been filed before the relevant public
registries: and (ii) a mortgage instrument (or its equivalent) with respect to
any and all vessels that are to be considered as Additional Collateral Security
to be mortgaged by the Mexican Borrower and/or its Subsidiaries in connection
herewith, pursuant to which the Mexican Borrower and/or its Subsidiaries shall
grant a first-priority Lien thereon in favor of the Administrative Agent and the
Lenders, which instrument shall also constitute a Mexican Security Agreement,
along with evidence satisfactory to the Administrative Agent that it has been
filed before the relevant public registries.

 

B.         Registrations. (i) Within the next thirty five (35) days after the
date first set forth above, the Administrative Agent shall have received true
copies of any and all amendments made to the Mexican Security Agreements duly
registered under the relevant public registries; and (ii) within the next thirty
(30) days after execution of the Additional Mexican Security Documents, the
Administrative Agent shall have received first true copies of such documents
duly registered under the relevant public registries.

 

C.         Certain Payments. The Borrower shall pay to the Administrative Agent
an amendment issuance discount fee in the amount of $450,000 the earlier of (i)
thirty (30) days after the date first set forth above and (ii) the date that the
covenants set forth in Section 5(A) are satisfied.

 

The failure of the Borrowers to comply with this Section 5 will constitute an
Event of Default under the Credit Agreement.

 

Section 6.         No Other Effect on Loan Documents. The Credit Agreement and
each of the other Loan Documents, including the Security Documents, as
specifically modified by this Amendment No. 3, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
This Amendment No. 3 is a Loan Document.

 

Section 7.         No Waiver. The execution, delivery and effectiveness of this
Amendment No. 3 shall not, except as expressly provided herein, operate as a
waiver of any right, power, or remedy of the Lenders under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents.

 

Section 8.         Governing Law. THIS AMENDMENT NO. 3 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

 

Section 9.         Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Administrative
Agent and the Lenders in order to carry out the intentions of the parties hereto
as nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

AMENDMENT NO. 3 

 

6

 

 

Section 10.       Miscellaneous. This Amendment No. 3 may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment No. 3
by signing any such counterpart. The captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Amendment No. 3.

 

[SIGNATURE PAGES FOLLOW]

 

AMENDMENT NO. 3

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the day and year first above written. 

 

  UMAMI SUSTAINABLE SEAFOOD INC.,   as US Borrower       By /S/ Oli Valur
Steindorsson     Name:  Oli Valur Steindorsson     Title:  C.E.O.       BAJA
AQUA-FARMS, S.A. DE C.V.,   as Mexican Borrower       By /S/ Oli Valur
Steindorsson     Name:  Oli Valur Steindorsson     Title:  President      
AMERRA CAPITAL MANAGEMENT, LLC,   as Administrative Agent       By /S/ Craig A.
Tashjian     Name:  Craig A. Tashjian     Title:  Managing Director

 

AMENDMENT NO. 3

 

 

 

 

  LENDERS       AMERRA AGRI FUND, LP,   as Lender       By: AMERRA Capital
Management, LLC,         By /S/ Craig A. Tashjian     Name:  Craig A. Tashjian  
  Title:  Managing Director       AMERRA AGRI FUND II, LP,   as Lender       By:
AMERRA Capital Management, LLC,     Investment Manager       By /S/ Craig A.
Tashjian     Name:  Craig A. Tashjian     Title:  Managing Director       AMERRA
AGRI OFFSHORE FUND, LP,   as Lender       By: AMERRA Capital Management, LLC,  
  Investment Manager       By /S/ Craig A. Tashjian     Name:  Craig A. Tashjian
    Title:  Managing Director

 

AMENDMENT NO. 3 

 

 

 

 

  AMERRA AGRI OPPORTUNITY FUND, LP,   as Lender       By: AMERRA Capital
Management, LLC,     Investment Manager       By /S/ Craig A. Tashjian    
Name:  Craig A. Tashjian     Title:  Managing Director       JPMORGAN CHASE
RETIREMENT PLAN,   as Lender       By: AMERRA Capital Management, LLC,    
Investment Manager       By /S/ Craig A. Tashjian     Name:  Craig A. Tashjian  
  Title:  Managing Director

 

AMENDMENT NO. 3 

 

 

 

 

EXHIBIT A

TO AMENDMENT NO. 3

 

Form of Promissory Note

 

PROMISSORY NOTE

 

PRINCIPAL AMOUNT: US$30,000,000.00

 

FOR VALUE RECEIVED, BAJA AQUA-FARMS, S.A. DE C.V., a company duly organized and
validly existing under the laws of the United Mexican States (“Mexico”) and
UMAMI SUSTAINABLE SEAFOOD, INC, a company duly organized and validly existing
under the laws of Nevada, United States of America, both entities jointly (the
“Borrowers”) hereby unconditionally promise to pay on demand to the order of
AMERRA CAPITAL MANAGEMENT, LLC. (the “Lender”) in the City of New York, NY,
United States of America, in account number 30838162 maintained with Citibank,
New York: branch (399 Park Avenue, Nueva York, Nueva York, 10043) (ABA #
021000089), or at such other place as the Lender or the holder of this
PROMISSORY NOTE designates in writing, the principal amount of US$30,000,000.00
(THIRTY MILLION DOLLARS), in lawful currency of the United States of America
(“Dollars”) and in immediately available and freely transferable funds (or such
other funds as may at the time of payment be customary in the place of payment
for settlement of international payments) on demand; provided, however, that
pursuant to article 128 of the General Law of Negotiable Instruments and Credit
Transactions (Ley General de Titulos y Operaciones de Credito), the Borrowers
agree that presentment of this PROMISSORY NOTE is extended until June 30, 2013.

 

The principal amount of the PROMISSORY NOTE shall be payable in one single
payment due on December 31, 2012 (the “Loan Payment Date”), except for the IE
Amount (as defined below), which shall be payable on or prior to September 30,
2012 (the “IE Payment Date”, and together with the Loan Payment Date, each a
“Payment Date”).

 

The unpaid principal amount of this PROMISSORY NOTE shall accrue interest, from
the date hereof, and the Borrowers agree to pay interest on the outstanding
principal amount of this PROMISSORY NOTE from the date hereof until payment in
full hereof, at an annual rate equal to the LIBO Rate plus 9% (nine percent) per
annum for the entire principal amount of US$30,000,000.00 (THIRTY MILLION
DOLLARS) (the “Ordinary Rate”), with the understanding that the sum of
US$10,000,000.00 (TEN MILLION DOLLARS) of such principal amount (the “IE
Amount”) will be subject to an annual rate equal to the LIBO Rate plus 11.75%
(eleven point seventy five percent) per annum (the “IE Rate”, and jointly with
the Ordinary Rate, the “Interest Rates”) from the date this PROMISSORY NOTE is
issued until the earlier of repayment thereof or September 30, 2012. If the 1E
Amount has not been paid in full and is duly documented by means of a payment
receipt under Article 130 of the General Law of Negotiable instruments and
Credit Transactions (Ley General de Titulos y Operacione de Credito) by
September 30, 2012, any outstanding amounts of the IE Amount will bear interests
equal to the Ordinary Rate.

 

AMENDMENT NO. 3 

 

 

 

 

The interests that are payable in observance of the interest Rates, as
applicable, shall be payable monthly, on demand, in arrears on the last Business
Day (as such term is hereinafter defined) of each month during the term of this
PROMISSORY NOTE, beginning on its date of signature and ending on December 31,
2012 or September 30, 2012, as applicable, or shall be payable jointly with the
consecutive installments in their respective Payment Date, set above. Interest
shall be computed on the basis of a 360-day year and the actual number of days
elapsed (including the first day but excluding the last day).

 

For purposes hereof, (i) “Business Day” means a day that is not a Saturday,
Sunday or other day on which registered broker-dealers or commercial banks in
New York, United States of America are authorized or required by law to remain
closed, and (ii) “LIBO Rate” means the London InterBank Offered Rate published
by Reuters (or other commercially available source providing quotations of
British bankers Association LIBO Rate as designated by the Lender from time to
time) at approximately 11:00 A.M., London time, on the corresponding Payment
Date, applicable to Dollar deposits in the approximate amount of the aggregate
principal amount owed under this PROMISSORY NOTE and having a maturity of l
(one) year.

 

In the event that any amount payable hereunder, including interest to the extent
permitted by law, is not paid in full on maturity, the Borrowers additionally
and unconditionally promise to pay delinquent interest on such unpaid amount, in
the same place and in like currency and funds as the principal amount hereof, at
the Interest Rates, plus 2% (two percent) per annum. Such delinquent interest
shall be computed on the basis of the actual number of days elapsed in a year of
360 days and shall be payable on demand.

 

The principal amount of this PROMISSORY NOTE and the interest thereon, shall be
paid free and clear of and without deduction of any and all present or future
taxes, levies, imposts, deductions, charges, withholdings, any interest,
surcharges, fines, penalties or other assessments of any kind whatsoever with
respect thereto, imposed by the Government of Mexico or any political
subdivision .thereof, with the exception of (a) franchise taxes that are
measured on net income, and (b) any taxes imposed pursuant to the Foreign
Account Tax Compliance Act (“Taxes”). If the Borrowers shall be required by law
to withhold or deduct any Taxes from or in respect of any sum payable hereunder,
the Borrowers shall make such withholding or deduction and shall pay the full
amount so withheld or deducted to relevant taxation authority in accordance with
applicable law, and the Borrowers hereby agree to deliver to the Lender true and
correct copies of the documents evidencing the due payment of such Taxes within
thirty (30) calendar days following the date on which such Taxes shall have been
payable; provided, however, that the Borrowers hereby unconditionally promise to
pay to the holder of this PROMISSORY NOTE such additional amounts as may be
necessary so that the net amount actually received by the holder of this
PROMISSORY NOTE in respect of any payment hereunder, after such withholding or
deduction with respect to Taxes, is equal to the amount which the holder of this
PROMISSORY NOTE would have received if such withholding or deduction had not
existed. The obligations of the Borrowers pursuant to this paragraph shall
survive the payment in full of principal and interest hereunder.

 

The Borrowers hereby expressly waive any diligence, requirement for submittance,
protest, demand, notice of default or any other notice or similar formality of
any kind with respect to this PROMISSORY NOTE.


AMENDMENT NO. 3 

 

 

 

 

The delay or failure of the holder of this PROMISSORY NOTE in exercising any of
its rights hereunder shall not in any event operate as a waiver of such right or
any other right hereunder.

 

The Borrowers shall be bound to pay on demand, in the same place and in like
currency and funds as the principal amount hereof, all costs and expenses of the
holder of this PROMISSORY NOTE, if any, in connection with its enforcement,
including, without limitation, reasonable attorneys’ fees and expenses with
respect thereto and all costs and expenses incurred by the holder as a result of
the default by the Borrowers to perform their obligations hereunder, including
that of payment.

 

The Borrowers agree to indemnify the holder of this instrument against any loss
incurred by it as a result of any judgmen. or order rendered in connection with
the payment of any amount due hereunder which is expressed and paid in a
currency (the “Judgment Currency”) other than the currency in which such amount
was to be paid (the “Obligation Currency”) and as a result of any variation
between (a) the exchange rate at which the Obligation Currency is converted into
Judgment Currency for the purposes of such judgment or order, and (b) the
exchange rate at which the holder may purchase the Obligation Currency with the
amount in the Judgment Currency actually received by the holder. The foregoing
indemnity shall constitute a separate and independent obligation of the
Borrowers and shall continue in full force and effect notwithstanding any such
judgment or order. The term “exchange rate” shall include any premiums and costs
of exchange payable in connection with the purchase of, or conversions into, the
relevant currency.

 

The Borrowers expressly waive any right to set-off any amount payable to them
against the amounts payable by the Borrower hereunder.

 

This PROMISSORY NOTE shall be governed by, and construed in accordance with the
laws of Mexico.

 

The Borrowers expressly and irrevocably submit to the jurisdiction of the
competent courts sitting in the State of Baja California, Mexico, in any action
or proceeding arising out of or relating to this PROMISSORY NOTE, and the
Borrowers irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such court and expressly waives any
other preferential jurisdiction to which the Borrowers may be entitled by reason
of their present or future domiciles or by reason of the place of payment of
this PROMISSORY NOTE.

 

This PROMISSORY NOTE is executed in both English and Spanish versions, both of
which shall bind the Borrowers and shall constitute one and the same instrument.
In the case of any conflict or doubt as to the proper interpretation of this
PROMISSORY NOTE, the Spanish version shall govern.

 

This PROMISSORY NOTE was issued with original issue discount (“OID”) for United
States Federal Income Tax Purposes. Upon request, the Borrowers will promptly
make available to a holder of this note information regarding the issue price,
the amount of OID, the issue date and the yield to maturity of this note,
holders should contact the Chief Financial Officer of UMAMI SUSTAINABLE SEAFOOD,
INC., at 1230 Columbia Street, San Diego, California 92101.

 

AMENDMENT NO. 3 

 

 

 

 

This PROMISSORY NOTE, consisting of 7 (seven) pages, is made and delivered in
Ensenada, Baja California, Mexico, on June 25, 2012.

 

BORROWER:

BAJA AQUA-FARMS, S.A. DE C.V.

 

By (For):
Name (Nombre): Oh Valur Steindorsson.
Title (Cargo): Attorney-in-fact / Apoderado
Domicile/Dornicilio: Calle 12, N°211 Parque
Industrial FondePort. El Sauzal, Ensenada,
Baja California

 

BORROWER:

UMAMI SUSTAINABLE SEAFOOD, INC

 

By (Por):

 

Name (Nombre): Oh Valur Steindorsson.
Title (Cargo): Attorney-in-fact./ Apoderado
Domicile/Dornicilio: 1230 Columbia Street,
Suite 440, San Diego, California 92101.

 

AMENDMENT NO. 3 

 

 

 

 

EXHIBIT B

TO AMENDMENT NO. 3

 

Commitments

 

Lender  Commitments  AMERRA Agri Fund, LP  $7,380,000.00  AMERRA Agri Fund II,
LP  $7,500,000.00  AMERRA Agri Offshore Fund, LP  $1,740,000.00  AMERRA Agri
Opportunity Fund, LP  $7,380,000.00  JP Morgan Chase Retirement Plan 
$6,000,000.00  TOTAL  $30,000,000.00 

 

AMENDMENT NO. 3 

 

 

 

 

EXHIBIT C

TO AMENDMENT NO. 3

 

Form of EC Assignment by Mexican Borrower

 

AMENDMENT NO. 3

 



 

